Citation Nr: 0509876	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
atypical vascular /migraine headaches.

2.  Entitlement to an initial increased (compensable) 
evaluation for numbness of the right knee. 

3.  Entitlement to an initial increased (compensable) 
evaluation for residuals of scars of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to May 
1985 and from November 1985 to October 1991.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in July 
2002.

In reviewing the historical record, the Board of Veterans' 
Appeals (Board) notes that in an October 1997 decision, the 
Board denied service connection for Reiter's syndrome and 
remanded the issue of entitlement to a rating greater than 30 
percent for torn right knee ligaments, postoperative, with 
degenerative changes, to the VARO for additional development.

In June 2001, the Board remanded the issue of entitlement to 
a rating greater than 30 percent for torn right knee 
ligaments, postoperative, with degenerative changes to the 
VARO for additional development.  

Also, the Board directed the RO to issue a statement of the 
case (SOC) to the veteran on the issues of entitlement to 
increased ratings for prostatitis with prostatodynia, herpes 
simplex virus, and duodenal ulcer disease, in accordance with 
the United States Court of Appeals for Veterans Claims (CAVC) 
holding in Manlincon v. West 12 Vet. App. 238 (1999).  
Additionally, the issue of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) raised during the appeal period was 
referred to the VARO for appropriate action.

In October 2001, the VARO furnished the veteran and his 
representative an SOC on the issues of entitlement to 
increased ratings for prostatitis with prostatodynia, herpes 
simplex virus, and duodenal ulcer disease to which he appears 
to have filed a timely substantive appeal in November 2001.

In a March 6, 2002, rating decision, the VARO denied 
entitlement to a TDIU.  

In a March 13, 2002, rating decision, the VARO granted a 
separate 10 percent rating for service-connected traumatic 
arthritis of the right knee retroactively to February 24, 
1993, the date of the grant of service-connection for a right 
knee disorder.  Furthermore, since the evidence showed the 
veteran with a combined 70 percent service-connected 
disability rating which included the right knee and that he 
last worked in 1997, TDIU was granted from November 21, 1977.  
Also basic eligibility to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 was established from November 21, 
1997.  

In a March 15, 2002, statement, the veteran noted that he was 
responding to the VARO's terms for granting a TDIU as 
discussed by telephone.  He noted that he was willing to 
withdraw all other appeals in exchange for the RO increasing 
his combined service-connected rating to 70 percent and 
granting TDIU retroactively to 1997.  He noted formally 
accepting the VARO's offer.

Accordingly, in an April 2002 letter, the RO notified the 
veteran of the full grant of benefits undertaken in the March 
15, 2002, VARO rating decision and that all other issues on 
appeal were considered withdrawn as agreed.  

In a July 2002 rating decision, the VARO denied the veteran's 
claims of entitlement service connection for migraine 
headaches and circulatory disturbance of the right knee.  
Also, the VARO denied entitlement to an increased 
(compensable) evaluation for atypical vascular headaches.  
The veteran was notified of the denial of his claims and 
filed a timely notice of disagreement (NOD).

In April 2003, the VARO furnished the veteran and his 
representative an SOC regarding issues of entitlement to 
service connection for migraine headaches, and circulatory 
disturbance of the right knee and entitlement to an increased 
(compensable) evaluation for atypical vascular headaches.

In June 2003, the veteran filed a substantive appeal in 
response to the April 2003 SOC.  At that time, the veteran 
appears to have filed reopened claims of entitlement to 
increased evaluations for residuals of torn ligaments of the 
right knee, evaluated as 30 percent disabling and traumatic 
arthritis of the right knee evaluated as 10 percent 
disabling.  He subsequently submitted argument and evidence 
in support of such reopened claims.  Accordingly, such newly 
raised issues of entitlement to increased evaluations for 
residuals of torn ligaments of the right knee and traumatic 
arthritis of the right knee are referred to the VARO for any 
necessary development and formal adjudicatory action.  

In a February 2004 rating action, the VARO essentially 
amended the grant of service-connection for the veteran's 
headache disorder to include migraine headaches.  Also, the 
RO granted service connection for numbness of the right knee 
(claimed as circulatory disturbance of the right knee), 
evaluated as noncompensable.  Additionally, a separate 
noncompensable rating was established for residuals of scars 
of the right knee.

In March 2004, the VARO furnished the veteran a supplemental 
statement of the case (SSOC) on the remaining issue of 
entitlement to an increased (compensable) evaluation for 
atypical vascular headaches/migraine headaches.

In subsequently received documents in June 2004, the veteran 
referred to his service-connected right knee disability, 
which may also be liberally construed as an NOD to the 
noncompensable evaluations assigned for service-connected 
numbness of the right knee (claimed as circulatory 
disturbance of the right knee), and residuals of scars of the 
right knee.  An SOC addressing such issues has not yet been 
issued, and a remand is necessary for this purpose.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to initial increased (compensable) 
evaluations for numbness of the right knee and residuals of 
scars of the right knee are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.





FINDING OF FACT

Recent competent and probative medical evidence shows that 
the aggregate symptoms and manifestations of the veteran's 
recurring atypical vascular /migraine headaches equate to no 
more than characteristic prostrating attacks averaging one in 
two months over the last several months.


CONCLUSION OF LAW

The criteria for an increased 10 percent evaluation for 
atypical vascular /migraine headaches have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.120, 4.124a, 
Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record shows that in a November 1993 rating decision, the 
VARO initially granted service-connection for a headache 
disability diagnosed as atypical vascular headaches evaluated 
as noncompensable under Diagnostic Code 8100 (migraine 
headaches) effective from February 24, 1993.  The veteran's 
service-connected headache disorder was subsequently amended 
to include migraine headaches and is currently rated as 
atypical vascular/migraine headaches.  

A December 2003 VA neurology examination report shows that 
the examiner reviewed the veteran's claims file.  The veteran 
gave a history of persistent recurring headaches since the 
1980's.  The headaches occurred on average approximately 5 
times per week.  The headache was generally located in the 
bilateral frontal and temporal areas.  The pain started as a 
dull but developed rapidly into a severe throbbing sensation 
in the temporal area, either of the left or right temple.  
There was no history of pre-headache aura.  Accompanying 
symptoms consisted of nausea and photophobia.  The headaches 
lasted from approximately 3 to 45 minutes per episode.  

It was noted that the veteran had been diagnosed with 
migraine/vascular headaches in the past.  His current 
treatment consisted of Topamax which provided some relief of 
headache symptoms.  He experienced post-headache symptoms of 
fatigue.  The headaches were not considered incapacitating.  

Final diagnosis was migraine without aura.  The examiner 
noted that based on the evidence in the veteran's claims file 
and examination findings that the term vascular headache in 
this case is synonymous with the veteran's condition, which 
is migraine without aura.  


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670- 
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01- 
9 44 (June 24, 2004). See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide. Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  "38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.   
§ 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2002, the RO notified the appellant of VCAA 
requirements with respect to the issue on appeal.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notice 
sufficiently placed the appellant on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Id.  Information 
from the veteran appears to suggest that he has no pertinent 
evidence to submit and that the current medical record is 
complete.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claim could not be granted based upon the 
evidence of record.

The Board recognizes that the initial RO decision was dated 
in July 2002.   Importantly, the veteran was provided VCAA 
notification June 2002.  Complete compliance of VCAA notice 
to the appellant was given prior to the first RO adjudication 
of the claim, and the content of the notice fully complied 
with the requirements of 38 U. S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, VCAA notice 
has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the appellant's claim 
on appeal.  The record contains competent medical evidence 
upon which to base an appellate decision.






Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The pertinent evidence includes a 
December 2003 VA neurology examination report based on review 
of the veteran's claims file.  

In this case, the veteran's headache disability has been 
evaluated under Diagnostic Code 8100, which provides the 
criteria for evaluating migraine headaches.  A 10 percent 
evaluation is warranted when there are characteristic 
prostrating attacks averaging one in two months over the last 
several months.  Where attacks are less frequent, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 30 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  Id.  

On review of the merits of this claim the Board finds that 
the recent competent and probative medical evidence shows 
that the aggregate symptoms and manifestations of the 
veteran's service-connected recurring atypical 
vascular/migraine headaches equate to no more than 
characteristic prostrating attacks averaging one in two 
months over the last several months, thereby warranting the 
assignment of a 10 percent evaluation.  The pertinent medical 
evidence fails to show objectively demonstrated symptoms of 
service-connected headache disability that meet or more 
nearly approximate characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months thereby warranting a higher rating.

Therefore, the Board concludes that the veteran's service-
connected atypical vascular /migraine headaches warrant the 
assignment of a 10 percent evaluation, but no greater, under 
the applicable schedular criteria.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and obviously 
considered them, but did not grant an increased evaluation on 
this basis.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and has not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the case to the Under Secretary or the 
Director of the VA Compensation service for consideration of 
extraschedular evaluation.










ORDER

Entitlement to an increased 10 percent evaluation for 
atypical vascular /migraine headaches is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03. 

During the course of the appeal, the veteran filed an NOD 
with respect to issues of entitlement to initial increased 
(compensable) evaluations for numbness of the right knee and 
residuals of scars of the right knee.  He must be furnished 
an SOC on such issues.  See Manlincon v. West 12 Vet. App. 
238 (1999).

To ensure full compliance with due process requirements, the 
Board is compelled to REMAND this case in part for the 
following :

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The AMC or RO should issue an SOC to 
the veteran and his representative on the 
issues of entitlement to initial 
increased (compensable) evaluations each, 
for numbness of the right knee and 
residuals of scars of the right knee.  
The appellant must be advised of the time 
limit in which he can perfect an appeal 
to the Board on the issues by filing a 
substantive appeal.  See 38 C.F.R. 
§ 20.302(b).  

If, and only if, an appeal is perfected with respect to such 
issues, should the case be returned to the Board.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


